  Case 19-25857        Doc 26   Filed 05/12/20 Entered 05/12/20 13:36:33           Desc Main
                                  Document     Page 1 of 4


                    IN THE UNITED STATES BANKRUPTCY COURT
              FOR THE NORTHERN DISTRICT OF ILLINOIS (Eastern Division)


In re the matter of:                          CASE NO. 19-25857
                                              CHAPTER 13
Shanetta L. Gillespie
               Debtor.                        JUDGE Jacqueline P. Cox

                 NOTICE OF MOTION AND CERTIFICATE OF SERVICE

TO:
        Shanetta L.Gillespie               Steve Miljus
        7302 S. Kenwood Ave.               20 S. Clark, 28th
        Chicago, IL 60619                  Chicago, IL 60603
        Via Regular Mail                   Via Electronic Mail

        Tom Vaughn                         Patrick S. Layng
        55 E. Monroe St. Ste. 3850         Office of the U.S. Trustee, Region 11
        Chicago, IL 60603                  219 S. Dearborn St., Room 873
        Via Electronic Mail                Chicago, IL 60604
                                           Via Electronic Mail

        On JUNE 1, 2020, at 9:00 a.m., I shall appear before the Honorable JACQUELINE P.
COX in the Courtroom numbered 680, 219 S. Dearborn Street, Chicago, IL 60604, or in his
absence, before such other Bankruptcy Judge as may be presiding in his place and stead, and
shall then and there present the attached Motion for Relief from the Automatic Stay at which
time and place you may appear if you so see fit.
        A party who objects to this motion and wants it called must file a Notice of Objection
no later than two (2) business days before the presentment date. If a Notice of Objection is
timely filed, the motion will be called on the presentment date. If no Notice of Objection is
timely filed, the court may grant the motion without a hearing before the date of presentment.

                                     REGIONAL ACCEPTANCE CORPORATION

                                     By:     /s/Amy A. Aronson
                                             Amy A. Aronson
                                             Attorneys for Regional Acceptance Corporation
Amy A. Aronson
ARONSON & WALSH, P.C.
P.O. Box 5907
Vernon Hills, IL 60061
847.247.1810 / Attorneys for Regional Acceptance Corporation
  Case 19-25857       Doc 26     Filed 05/12/20 Entered 05/12/20 13:36:33         Desc Main
                                   Document     Page 2 of 4



                                CERTIFICATE OF SERVICE

       I, the undersigned attorney, certify that I served a copy of this Notice with Motion to
Modify the Automatic Stay attached, upon the parties listed above, by mailing same in a properly
addressed envelope, postage prepaid, from the Vernon Hills Post Office, Lakeview Parkway,
Vernon Hills, Illinois 60061, before the hour of 5:00 p.m. on the 12th day of May 2020, or via
electronic notice as indicated above.

                                        By:   /s/Amy A. Aronson
                                              Attorneys for Regional Acceptance Corporation
Amy A. Aronson
ARONSON & WALSH, P.C.
P.O. Box 5907
Vernon Hills, IL 60061
847.247.1810
Attorneys for Regional Acceptance Corporation
  Case 19-25857          Doc 26    Filed 05/12/20 Entered 05/12/20 13:36:33           Desc Main
                                     Document     Page 3 of 4


                        IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS (Eastern Division)


In re the matter of:                              CASE NO. 19-25857
                                                  CHAPTER 13
Shanetta L. Gillespie
                                                  JUDGE Jacqueline P. Cox
                   Debtor.


                             MOTION TO MODIFY AUTOMATIC STAY

        Now Comes REGIONAL ACCEPTANCE CORPORATION, a creditor herein, Amy A.

Aronson, Aronson & Walsh, P.C., its attorneys, and moves this Honorable Court for entry of an

Order modifying the restraining provisions of § 362of the Bankruptcy Code, and in support thereof

respectfully represents as follows:

        1.         That on September 12, 2019, the Debtor herein filed a petition for relief under

Chapter 13 of the Bankruptcy Code.

        2.         That REGIONAL ACCEPTANCE CORPORATION is a creditor of the Debtor,

Shanetta     L.    Gillespie,   with   respect   to   a   certain   2016   Hyundai   Tucson;   VIN:

KM8J33A24GU158255, and holds a security interest pursuant to a certain Retail Installment

Contract entered into by the Debtor on or about January 6, 2018. A copy of said agreement is

attached hereto and incorporated herein as Exhibit “A”. A copy of the Certificate of Title is

attached hereto and incorporated herein and marked Exhibit “B”.

        3.         Debtor has defaulted on her obligation to REGIONAL ACCEPTANCE

CORPORATION in that she has failed to make the payments required under the terms of the

Agreement.         Debtor owes REGIONAL ACCEPTANCE CORPORATION the sum of

$19,779.04 plus accruing interest and attorneys' fees. The Debtor has defaulted in making the

payments due and the current amount due is $1,515.35, representing default for three (3) months.
  Case 19-25857       Doc 26     Filed 05/12/20 Entered 05/12/20 13:36:33             Desc Main
                                   Document     Page 4 of 4



       4.      That   the   Debtor    has   not   offered,   and     REGIONAL        ACCEPTANCE

CORPORATION is not receiving, adequate protection for its secured interest.

       5.      That REGIONAL ACCEPTANCE CORPORATION will suffer irreparable

injury, harm and damage should it be delayed in foreclosing its security interest.

       6.      The property is not necessary for the effective reorganization of the Debtor.

       7.      That no cause exists to stay the execution of this order.

       WHEREFORE, REGIONAL ACCEPTANCE CORPORATION prays that this

Honorable Court enter an Order modifying the restraining provisions of § 362 of the Bankruptcy

Code to permit the said REGIONAL ACCEPTANCE CORPORATION or its assigns to take

possession and foreclose its security interest in the 2016 Hyundai Tucson; VIN:

KM8J33A24GU158255; that Bankruptcy Rule 4001(a)(3) is waived and not applicable, and for

such other and further relief as this court deems just and proper.


                                      REGIONAL ACCEPTANCE CORPORATION



                                      By:     /s/Amy A. Aronson
                                              Amy A. Aronson
                                              One of its Attorneys
Amy A. Aronson
ARONSON & WALSH, P.C.
P.O. Box 5907
Vernon Hills, IL 60061
847.247.1810
Attorneys for Regional Acceptance Corporation
